Citation Nr: 0113992	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  96-19 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a left 
lower lobectomy due to bronchiectasis, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought. 

The case was previously before the Board in February 1999, at 
which time it was Remanded to consider new evaluation 
criteria.  The case was again remanded in August 2000 to 
consider separate evaluations for the veteran's lobectomy due 
to bronchiectasis and for retained surgical clips.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The veteran's bronchiectasis is currently manifested by 
subjective complaints of shortness of breath, dyspnea and the 
mild production of sputum.  Pulmonary function testing 
conducted in December 1997 revealed FEV-1 to be 54 percent of 
predicted value. 


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for residuals of 
a left lower lobectomy due to bronchiectasis have been met.  
38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6601, 6816 (1996); 38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6601, 6844 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected left 
lower lobectomy due to bronchiectasis, presently rated as 30 
percent disabling. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with several VA examinations, 
the most recent afforded in September 2000, and there are 
recent hospitalization records as well.  There is no 
indication in the record that there are any pertinent 
outstanding treatment records.  As such, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  

The Board also notes that the Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
liberalizing legislation is applicable to the appellant's 
claim, essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The schedular criteria for evaluating respiratory disorders 
were changed effective on October 7, 1996.  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  It is observed that the RO has evaluated the 
veteran's claim for an increased evaluation for his 
respiratory disorder in accordance with both the old and new 
rating criteria, and the Board will likewise consider the 
veteran's claim.

Under the old criteria, a unilateral lobectomy warranted no 
more than 30 percent pursuant to Diagnostic Code 6816.  The 
amended regulations, among the other changes, deleted 
Diagnostic Code 6816 (lobectomy) and added Diagnostic Code 
6844 (post-surgical residuals).  Evaluation pursuant to 
Diagnostic Code 6844 is the same as that under Diagnostic 
Code 6600, chronic bronchitis, as more fully set forth below. 

Alternatively under the old rating criteria, moderate 
bronchiectasis manifested by persistent paroxysmal coughing 
occurring at intervals throughout the day and by abundant 
purulent and fetid expectoration, but with slight, if any, 
emphysema or loss of weight warrants a 30 percent disability 
evaluation under Diagnostic Code 6601.  The next higher 
evaluation, 60 percent, requires severe bronchiectasis with 
considerable emphysema, impairment in general health 
manifested by loss of weight, anemia, or occasional pulmonary 
hemorrhages, and occasional exacerbations of a few days 
duration, with expected fever and other symptoms, and the 
disability is demonstrated by lipiodol injection and layer 
sputum test.  A 100 percent rating is assigned when the 
disability is pronounced, with symptoms in aggravated form, 
marked emphysema, dyspnea at rest or on slight exertion, 
cyanosis, marked loss of weight or other evidence of severe 
impairment of general health.  38 C.F.R. § 4.97, Diagnostic 
Code 6601 (in effect prior to October 7, 1996).

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Under the amended criteria for bronchiectasis, a 30 percent 
disability rating is warranted for bronchiectasis when the 
disability is manifested by incapacitating episodes of 
infection of two to four weeks total duration per year, or 
daily productive cough with sputum that is at times purulent 
or blood-tinged and requires prolonged (lasting four to six 
weeks) antibiotic usage more than twice a year.  An 
incapacitating episode is defined as one that requires bed 
rest and treatment by a physician. 61 Fed. Reg. 46,729.  A 60 
percent rating under the revised regulations is warranted if 
there are incapacitating episodes of infection of four to six 
weeks total duration per year, or near constant findings of 
cough with purulent sputum associated with anorexia, weight 
loss, and frank hemoptysis and requiring antibiotic usage 
almost continuously.  A 100 percent rating is warranted when 
there are incapacitating episodes of infection of at least 
six weeks total duration per year.  For rating purposes, an 
incapacitating episode is one that requires bedrest and 
treatment by a physician.  38 C.F.R. § 4.97, Code 6601.

The amended version of Diagnostic Code 6601 further provides 
that bronchiectasis can also be rated as pulmonary impairment 
due to chronic bronchitis, 38 C.F.R. § 4.97, Diagnostic Code 
6600.  Pursuant to that Diagnostic Code, a 30 percent 
evaluation is warranted for a FEV-1 of 56 to 70 percent of 
predicted value, or FEV-1/FVC of 56 to 70 percent, or a 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 56 to 65 percent of 
predicted value.  A 60 percent rating will be assigned where 
a FEV-1 is 40 to 55 percent of predicted, or FEV-1/FVC is 40 
to 55 percent of predicted, or DLCO (SB) is 40 to 55 percent 
of predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit). A 100 percent 
rating is appropriate with FEV-1 less than 40 percent of 
predicted value; or the ratio of FEV-1/FVC less than 40 
percent; or DLCO (SB) less than 40 percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or pulmonary hypertension 
(shown by Echo or cardiac catheterization); or episode(s) of 
acute respiratory failure; or requires outpatient oxygen 
therapy. 38 C.F.R. § 4.97, Diagnostic Code 6600 (1997). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

In 1969, the veteran was hospitalized for bronchiectasis, 
isolated to the left lower lobe, and he underwent a left 
lower lobectomy.  A compensable evaluation has been in effect 
since that time.  

In the context of the current claim, the veteran was afforded 
a VA examination in June 1995.  He reported that he still 
smoked one pack of cigarettes per day.  He complained of 
shortness of breath and chronic cough.  His weight was 169 
pounds.  The examiner reported the veteran's chest as normal 
on percussion.  But on auscultation, the veteran had rales 
and rhonchi in the left lower lung area with some prolonged 
expiration over both lungs.  Clinically, the examiner 
reported chronic obstructive lung (pulmonary) disease (COPD) 
and the examiner thought that the veteran also had active 
bronchiectasis.  A pulmonary function test (PFT) was also 
afforded in June 1995.  The PFT reflected FEV-1 of 73 percent 
of predicted value, and FEV-1/FVC of 92 percent, and a DLCO 
of 73 percent.  The examiner commented that the results 
represented mild obstruction primarily in the peripheral 
airways with air trapping and mildly impaired diffusion.  

The veteran was hospitalized in October 1995 with a primary 
diagnosis of coronary artery disease.  A thirty pack year 
history of smoking was noted.  Lung disease, among other 
conditions, was also noted.  Mild air trappings of pulmonary 
functions was noted.  However, it was reported that this 
condition was asymptomatic and was not treated during 
hospitalization.

Another VA examination was afforded in December 1997.  The 
PFT recorded FEV-1 of 54 percent of predicted value, and FEV-
1/FVC of 90 percent, and a DLCO of 61 percent.  The examiner 
commented that there was mild to moderate airflow 
obstruction; mild restrictive ventilatory defect; gas 
transfer was reported as mildly reduced.  

Another PFT was afforded in April 1999.  The PFT reported 
FEV-1 of 56 percent of predicted value, and FEV-1/FVC of 102 
percent.  DLCO was not obtained because the veteran reported 
being unable to do that aspect of the test.  The examiner 
commented that there was moderate reduction in dynamic lung 
volumes coupled with restrictive lung disease.  A 
disproportionately low maximum voluntary ventilation result 
suggested poor effort or neuromuscular disease.  His weight 
was 182 pounds.  The veteran reported a daily morning cough 
with yellowish-brown sputum measuring one to two 
teaspoonfuls.  There was no anorexia.  He reported severe 
dyspnea on exertion, developing after walking 1/4 of a city 
block on a flat surface.  The veteran reported good response 
to daily inhaler treatment.  Several periods of 
incapacitation due to co-existing cardiac problems were 
reported.  On physical examination, there was no evidence of 
cor pulmonale, right ventricular hypertrophy or pulmonary 
hypertension.  A gradual weight gain was noted.  An 
underlying restrictive pulmonary disease was noted due to 
absence of left lung, no kyphoscoliosis, pectus excavatum, 
etc.  Diagnosis was status post left lower lung resection for 
bronchiectasis and recurrent lower pulmonary infection 
(bronchitis, pneumonia).  

A May 1999 radiographic report indicated post operative 
changes without pneumonic process identified.  Opinion was 
post operative changes and no intrapulmonic nodule 
identified. 

A June 1999 PFT reported FEV-1 of 57 percent of predicted 
value; FVC was reported as 62 percent.  FEV-1/FVC, although 
not calculated, was 57/62 or 91 percent.  The interpretation 
was minimal obstructive lung defect.  Because expiratory time 
to FVC was less than 5 seconds, the degree of obstruction may 
be underestimated.  The examiner also commented that a more 
detailed PFT may be useful if clinically indicated.  The 
veteran was afforded another VA examination in September 
2000.  He reported that he had a chronic productive cough 
every morning; he was short of breath on walking 1/2 block; 
he was not asthmatic.  There were no recent episodes of 
incapacitation.  There was no presence of cor pulmonale etc.  
Weight was 200 pounds.  He had no restrictive disease.  

The unilateral lobectomy warrants no more than 30 percent 
pursuant to Diagnostic Code 6816 under the old criteria.  38 
C.F.R. § 4.97, Diagnostic Code 6816.

The primary symptoms shown by evidence of record include 
subjective complaints of shortness of breath, dyspnea and the 
mild production of sputum.  There was no evidence of 
impairment of the veteran's general health due to loss of 
weight or anemia.  At the last VA examination in September 
2000, the veteran was noted to have gained weight over the 
course of the appeal.  No history of fever attributable to 
the disability at issue was noted at that examination or by 
any other clinical record during the appeal period.  
Likewise, no pulmonary hemorrhage was noted.  Therefore, the 
criteria for increased evaluation under the old rating code 
has not been met. 

Furthermore, the criteria for a rating in excess of 30 
percent has not been met under the new rating criteria for 
bronchiectasis under Diagnostic Code 6601.  There is no 
evidence to suggest that the veteran has had incapacitating 
episodes of infection or that he was prescribed an antibiotic 
for treatment of bronchiectasis since his request for an 
increased rating.  No major symptoms attributable to 
bronchiectasis were reported during the period.  He was noted 
to be well-developed and well-nourished.  Sputum production 
was minimal.  Therefore, the criteria for a rating in excess 
of 30 percent under the new criteria is not warranted.

However, disability evaluations for respiratory disorders 
under the new criteria are, alternatively, in part, 
established by specific test level results upon 
administration of pulmonary function tests after 
bronchodilatation.  See Federal Register, Volume 61, No. 173, 
September 5, 1996, page 46720-46731.  (Comments to Final 
Rule).  Although the PFT results were obtained prior to 
medication, post medication results would be no worse and 
would likely produce better results.  Accordingly, evaluation 
of the veteran's disability using the reported results would 
not be prejudicial.  See Bernard.  

The Board observes that one examination afforded in December 
1997 reflected Forced Expiratory Volume results supportive of 
a 60 percent disability rating.  However, subsequent 
examination test results support continuation of an 
evaluation of 30 percent.  The Board observes that at least 
one examiner expressed reservations about the later results.  
Moreover, examinations after December 1997 returned results 
only slightly better results on the FEV-1 evaluation 
criterion. 

The benefit of the doubt rule is a unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  The Board finds that there 
is an approximate balance of positive and negative evidence 
as to whether a 60 percent evaluation is sustainable.  Under 
the circumstances, the benefit of the doubt has been resolved 
in the veteran's favor.  38 U.S.C.A. § 5107.  Accordingly, 
while a 60 percent evaluation is granted; however, the much 
greater weight of the evidence does show that the veteran's 
disability approaches an evaluation in excess of 60 percent.  
That is, there is no cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, acute respiratory 
failure or requirement of outpatient oxygen therapy 
demonstrated by the medical evidence.  Moreover, the 
veteran's several pulmonary function tests have not even 
approximated the criteria of an FEV-1 of less than 40 
percent, a FEV-1/FVC ratio of  less than 40 percent, a DLCO-
(SB) of less than 40 percent of predicted or a maximum 
exercise capacity of less than 15 milliliters per kilogram 
per minute.  In fact the April and June 1999 PFT's showed 
values far greater than 40 percent.  While a DLCO could not 
be performed in April 1999, the Alco's in June 1995 and 
December 1997 were, respectively, 73 and 61 percent, far 
greater than the 40 percent required for a 100 percent 
rating. 

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  

There is no competent evidence of record which indicates that 
the veteran's disability at issue has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for residuals of a left 
lower lobectomy due to bronchiectasis is granted, subject to 
the provisions governing the award of monetary benefits. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

